I do not think that the indictment is defective in failing to allege how the defendants aided, abetted or assisted in poolselling. Under section 29 of the Penal Code a person who aids or abets in the commission of a crime is a principal. It is settled law that by virtue of this section a person may be convicted of a crime under an indictment which charges him with the commission of the act although the proof discloses that the defendant was not present at the commission of the act, but simply aided in, advised or abetted its commission. (People v.Bliven, 112 N.Y. 79.) If the indictment had charged the defendants with selling pools the prosecution could have introduced evidence to show that the defendants merely aided and abetted the commission of the offense, and it would not have been necessary to allege in the indictment how or in what manner they aided and abetted. I do not see how the position of the prosecution can be worse because the indictment alleges that the parties charged aided and assisted. It is true that a number of acts differing in character are made, by section 351 of the Penal Code, crimes. There is not, however, either under that section, or, in fact, more than one way in which a person can engage in poolselling, and that is by selling pools. I know of no other way in which the offense could be described or charged. The indictment may be defective because it alleges that the defendants "engaged in poolselling" instead of charging directly that they did sell pools. However this may be, I am of opinion that the indictment is fatally defective in failing to allege to whom pools were sold, or, if *Page 524 
information as to that could not be obtained, that the names of such persons were unknown to the grand jury. This principle was held in People v. Burns (53 Hun, 274) and People v. Stone
(85 Hun, 130), the prosecution being in the first case for selling impure milk and in the second for selling fertilizers with a false certificate. The rule is otherwise as to illegal sales of liquor, but this rule rests merely on precedent long established and can hardly be justified on principle. The idea suggested by some text writers, that where the offense is merely one against the public and not against an individual, it is not necessary to allege the person with whom it was committed, finds no support in practice. Bigamy is an offense against the public, not necessarily against the individual, because the act is equally criminal though the party with whom the marriage is celebrated is acquainted with all the facts. Yet in an indictment for bigamy it is necessary to charge whom the defendant married. Adultery can hardly be considered an offense against the person of either party to the act, yet in an indictment it is necessary to charge with whom the adultery was committed. The true reason for requiring the indictment to state the person to whom the sale has been made, if that information can be obtained, is that such statement identifies the occurrence and enables the defendant to properly meet the charge.
The order of the Appellate Division should be reversed and that of the County Court affirmed.
GRAY, O'BRIEN, BARTLETT, MARTIN, VANN, JJ. (and CULLEN, J., in memorandum in result), concur with PARKER, Ch. J.
Order reversed, etc. *Page 525